Citation Nr: 1546848	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-01 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee and lower leg disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel
INTRODUCTION

The Veteran served on active duty from October 1987 to March 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.

In August 2015, the Veteran and her husband testified before the undersigned Veterans Law Judge at a hearing held at the Montgomery, Alabama, RO.  A transcript of the hearing has been associated with the record.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the Virtual VA claims file, there is a Veterans Benefits Management System (VBMS) paperless claims file associated with the Veteran's case.  A review of the documents in the VBMS file reveals documents relevant to the issue on appeal, including a transcript of the August 2015 hearing.  The remaining documents are duplicative of the evidence in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to verify obtain any additional outstanding service treatment records and VA treatment records.

In a September 2013 supplemental statement of the case, the RO referenced an August 2013 VA examination and VA treatment notes from the Montgomery VA Medical Center, to include the Central Alabama Veterans Health Care System, dated from November 2009 to August 2013; however, these records have not been associated with either the Veteran's Virtual VA or VBMS claims files.  Therefore, on remand, the AOJ must associate these records with the electronic claims file.

In addition, during the August 2015 hearing, the Veteran testified that she was medevaced to the General Hospital in Yongsan, Korea, following a January 1995 motor vehicle accident, and that she was treated at the Troop Medical Clinic in Daegu, Korea, for her injuries throughout 1995.  She stated that she was treated at the Martin Army Hospital at Fort Benning, Georgia, for her injuries after her permanent change of station from Korea.  On remand, the AOJ should obtain all records pertaining to the January 1995 motor vehicle accident and treatment for her injuries thereafter have been obtained and associated with the record.  

As VA records are considered part of the record on appeal, they are within VA's constructive possession, and VA has notice of outstanding service treatment records that are potentially relevant to the claim on appeal; therefore, there is a duty to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Secure the Veteran's complete service treatment records.  A specific request should be made for any outstanding records pertaining to injuries from a January 1995 motor vehicle accident from the General Hospital in Yongsan, Korea; the TMC in Daegu, Korea; and Martin Army Hospital at Fort Benning, Georgia.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative. 
 
2.  Associate all outstanding VA treatment records with the claims file, to specifically include a copy of an August 2013 VA joints examination pertaining to the left knee and lower leg, and VA treatment notes from the Montgomery VAMC, to include the Central Alabama Veterans HCS, dated from November 2009 to August 2013, and any relevant VA treatment records dated thereafter.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated on the basis of additional evidence.  For any benefit that remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

